DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/22.
Applicant’s election without traverse of claims 3-4 in the reply filed on 11/29/22 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butcher et al (USPN 6004300).
 	Regarding claim 3: (Original) A two-component piston (Butcher et al: plunger piston 2) for a cartridge comprising: 
 	a piston cover (Butcher et al: outer sheath 10; figs 1-3); and 
 	a piston body (Butcher et al: inner sheath 4; figs 1-3), the piston cover movable relative to the piston body, and the piston cover being non-releasably connected to the piston body by a non-releasable connection, the non-releasable connection between the piston body and the piston cover being produced by a part of the piston body that extends through an attachment portion of the piston cover (Butcher et al: the inner sheath and outer sheath are non-releasably connected together by molding such that the inner sheath is located through the cylindrical opening of the outer sheath; col 5:60-col 6:49; figs 1-3).

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0375778.
 	Applicant is reminded article claims are examined for its structure rather than how it is made.  See MPEP 2113.
 	Regarding claim 4: (Original) A cartridge (EP0375778: fig 1) comprising: 
 	an outlet (EP0375778: fig 1); 
 	a chamber (EP0375778: fig 1); 
 	a piston (EP0375778: figs 2-5) comprising a piston cover (EP0375778: lubricating film 7; figs 2-5) as a first component and a piston body (EP0375778: gasket body 6; figs 2-5) as a second component, the piston cover arranged adjacent to the piston body and configured to be moved relative to the piston body, the piston cover and the piston body being formed in an injection mold by an injection molding process, and the piston cover being formed in a first mold of the injection mold, and parts of the first mold specific to a rear side of the piston cover being removed from the injection mold after at least partly curing the piston cover, and the piston cover configured to be used as a part of a second mold for the piston body, the piston being arranged in the chamber (EP0375778: figs 2-5 teach the injection molding of the piston); and 
 	a flowable mass arranged in the chamber (EP0375778: pg 2:26-31; fig 1).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach pistons having covers and bodies: 8091864, and 8926569.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744